DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the claim amendments filed on 02/19/2021. As directed by the amendment: claims 1, 5-7, and 9-11 has been amended; and no claims have been added. Thus, claims 1-11 are presently pending in this application.
Response to Arguments
Applicant’s arguments submitted 02/19/2021 regarding newly amended subject matter are addressed in the claim rejections below.
Claim Interpretation
Examiner notes that the phrase “an adapter” has been interpreted, as outlined in Non-Final Office Action mailed 09/19/2019, in view of the special definition provided in the specification (all citations to the applicant’s published application US 2019/0038889), to mean a valve actuator:

    PNG
    media_image1.png
    108
    368
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rome et al. (US 2005/0256460 A1) in view of Pees (US 4,045,009).

In regards to Claim 1:
A device (Fig. 3a-b) for adapting a male luer fitting (Fig. 3a element 39, Paras, 9 and 33-34) to a catheter (Para. 8, Fig. 3a element 38), the device comprising: a female luer hub (Fig. 3a element 30) having an inner central channel comprising a proximal tapered receiver for a male luer connector (Fig. 3a element 37); an adaptor (see claim interpretation above; here 33 is an adaptor as claimed as it is a valve actuator configured for position between a resilient valve (septums Fig. 3a 34, 35, and 36) and an external device (male luer fitting Fig. 3a element 39) and is configured to transmit forces between the two (Paras. 33-34; Figs. 3a-b elements 33-5 are configured to engage the distal end of the male luer 39 to be pushed in the distal direction to open the valve assembly such that septums 34, 35, and 36 are also moved in the distal direction) located in the inner central channel (Fig. 3a) and comprising a proximal contact surface (Fig. 3b elements 33-5), an adaptor body (Fig. 3a-n element 33), and a distal contact surface (Fig. 3a, distal end of element 33 closest to end 38); and two or more struts 
Rome does not appear to explicitly teach the serpentine path as claimed. Pees teaches, two or more struts each extending in a serpentine path between the female luer hub and the adaptor body (Fig. 5 elements 80, 82, and 84. Col 3:16-50 “The centralized disc portion 76 of the valve element is yieldably secured to an outer peripheral portion 78 by three spring arms 80, 82 and 84 circumferentially disposed around the disc portion 76.”), and wherein the two or more struts urge the adaptor body proximally upon removal of the male luer fitting (Fig. 5 elements 80, 82, and 84. Due to the spring shape of the struts would urge the adaptor body proximally upon removal of the male luer fitting).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the two or more struts taught by Rome to be the serpentine pathed struts taught by Pees.
This would have been motivated by improving the seal between the adapter member (33) and the biasing element (31) over the life of the device. The struts being made in a spring shape allows element 33 to absorb the shock of impact between the male luer lock end and the valve. This would improve the longevity of the device as it would be less likely to break or warp, thus improving the seal between the biasing element and adapter.

    PNG
    media_image2.png
    576
    481
    media_image2.png
    Greyscale


In regards to Claim 2:
The device of claim 1, wherein the female luer hub, struts, and adaptor comprise a unitary structure (Fig. 3A elements 30 and subcomponents, more specifically 33, annotated Fig. 3B above struts labeled B and C. Considered to be a unitary structure as 
In regards to Claim 3:
The device of claim 2, wherein the unitary structure is fabricated from other than a resilient material, rubber, or silicone (Para. 21 “Examples of materials for the valve housing and selected other components of the valved connector of the present invention are plastic and metal, with the biasing elements being made of materials such as stainless steel and silicone”).

In regards to Claim 5:
The device of claim 1, wherein an outer diameter of the proximal contact surface is less than an outer diameter of a male luer distal tip, and wherein an outer diameter of the distal contact surface is less than outer diameter of the proximal contact surface (See annotated Figs. 3A and 4B below. Fig. 3A the proximal contact surface is considered to be the surface formed by the three elements 33-5 to which the outer diameter of the surface they form is labeled and demonstrated in annotated Fig. 3A below by label D. The distal proximal surface outer diameter is labeled E. Fig. 4B proximal and distal surface outer diameters labeled. Elements of alternative embodiments considered usable together as within the scope as taught by Rome (Para. 40 “The present invention has been described above in terms of certain preferred embodiments so that an understanding of the present invention can be conveyed. However, there are many alternative arrangements not specifically described herein, but with which the present invention is applicable. Although specific features have been 

    PNG
    media_image3.png
    299
    274
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    310
    media_image4.png
    Greyscale


In regards to Claim 7:
The device of claim 1, further comprising a valve biased against proximal fluid flow; and the valve comprising a valve proximal contact surface and positioned distal from the adaptor (Fig. 3A .elements 36, 34, and 35. Elements 36 and 34 are biased against both proximal and distal flow except when penetrated. Para. 33 “Located within 

In regards to Claim 8:
The device of claim 7, wherein the valve is a resilient normally closed cusp valve (Fig. 2H-I element 26, alternate embodiments considered usable together due to para. 40).

In regards to Claim 9:
The device of claim 8, further comprising a catheter section positioned distal from the female luer hub and comprising a catheter hub and catheter (Para. 38 “The device of this invention is a valve assembly designed to be small enough to fit inside a modified luer connectable hub of a catheter assembly or as an attachable valved connector fitting.”).

In regards to Claim 10:
The device of claim 9, wherein the valve is mounted between the female luer hub and the catheter section (Para. 38 “The device of this invention is a valve assembly designed to be small enough to fit inside a modified luer connectable hub of a catheter assembly or as an attachable valved connector fitting.”).

In regards to Claim 11:
The device of claim 1, wherein the two or more struts comprise a cross-section selected from a

 group consisting of round, oval, rectangular, polygonal, and a combination thereof (Annotated Fig. 3B above cross section considered to be a combination of rectangular).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rome et al. (US 2005/0256460 A1) in view of Pees (US 4,045,009), further in view of Grimard (US 6,178,037).

In regards to Claim 4:
Rome teaches the device as claimed in claim one but fails to explicitly teach thermoplastic as claimed. Rome in view of Grimard teaches; wherein the unitary structure is fabricated from a thermoplastic (Rome teaches Para. 21 “Examples of materials for the valve housing and selected other components of the valved connector of the present invention are plastic
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify Rome’s teaching of plastic to be a thermoplastic as taught by Grimard.
This would have been motivated by design choice and picking art recognized materials based upon the material properties and manufacturing steps required or desired as Rome teaches using a broad group of materials (plastic).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rome et al. (US 2005/0256460 A1), in view of Pees (US 4,045,009), further in view of Choksi (US 5,727,594)
In regards to Claim 6:
Rome teaches the device as claimed in claim one but fails to teach “more than one angle” as claimed. Choksi teaches wherein the two or more struts or tabs each extending in a path that comprises more than one angle relative to a radial direction from a central axis of the adapter body (Figs. 6-8 elements 66 Col 4:42-67 “The connecting arm portions 66 are symmetrically positioned between the ring and disc portions 56, 60. As best seen in FIG. 6, the ring, disc and connecting arm portions 56, 60, 66 define four (4) side openings 68, each of which has a serpentine configuration. The combined cross-sectional area of the side openings 68 exceeds the cross-sectional area of each of the second regions of the orifices 20, 36 which are defined by the second inner surface portions 28, 46, respectively.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the struts taught by Rome to include the serpentine configuration taught by Choksi.
This would have been motivated by reducing flow restriction in the valve (when desired) as the increased cross-sectional area created by the serpentine configuration would reduce fluid flow restriction through the valve. .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783